      Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 1 of 15
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 16, 2021
                           UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

BRIAN KEITH BALENTINE,                        §
                                              §
          Plaintiff,                          §
VS.                                           § CIVIL ACTION NO. 2:20-CV-213
                                              §
BENJAMIN P. BRAKO, et al,                     §
                                              §
          Defendants.                         §


         ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

         Plaintiff Brian Keith Balentine, proceeding pro se and in forma pauperis, filed a

motion for preliminary injunction (D.E. 1-2; D.E. 12), to which Defendants Benjamin P.

Brako and Joni White have filed a response (D.E. 55). United States Magistrate Judge

Jason B. Libby entered a Memorandum and Recommendation (M&R), recommending

that the Court deny Balentine’s motion. D.E. 68.          Pending before the Court are

Balentine’s objections to the M&R. D.E. 72. For the reasons discussed below, the Court

OVERRULES Balentine’s objections and ADOPTS the findings and conclusions of the

Magistrate Judge.

                                STANDARD OF REVIEW

         The district court conducts a de novo review of any part of the magistrate judge's

disposition that has been properly objected to. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b)(3); Warren v. Miles, 230 F.3d 688, 694 (5th Cir. 2000). As to any portion for

which no objection is filed, a district court reviews for clearly erroneous factual findings


1 / 15
          Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 2 of 15




and conclusions of law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (per

curiam).

                                               DISCUSSION

     I.    Bias

           Balentine begins with a general assertion that the Magistrate Judge’s findings and

conclusions “appear to be biased” and based only on the Martinez Report.1 D.E. 72, p. 4.

This objection does not identify any specific error but merely disagrees with the

Magistrate Judge’s analysis. The district court's review is not intended to be a second

bite at the apple. Freeman v. Cnty. of Bexar, 142 F.3d 848, 852 (5th Cir. 1998).

Consequently, objections must be specific in complaining of the magistrate judge's

analysis of the case. Fed. R. Civ. P. 72(b)(2). Because the objection is not specific, it is

OVERRULED on procedural grounds.

           As demonstrated more fully below in the context of Balentine’s specific

complaints, the Court finds that the Magistrate Judge applied the proper standards and

issued findings of fact and conclusions of law that were appropriate in this case.

Consequently, the objections based on alleged bias or failure to properly consider the

entire record are OVERRULED on substantive grounds.

    II.    The Magistrate Judge Properly Considered the Martinez Report

           Admissible Evidence. Balentine first argues that the Martinez report contains

hearsay, is not authentic, and is not reliable or trustworthy. D.E. 72, p. 4. It is true that


1    D.E. 36 (original Martinez report), 66 (supplemental Martinez report). A Martinez report refers to the
administrative record pertaining to grievance matters. See Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir. 1978).

2 / 15
     Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 3 of 15




the Martinez report contains documents that recite hearsay involving inmate and Texas

Department of Criminal Justice (TDCJ) staff investigative statements.          However, the

Magistrate Judge did not consider the truth of those assertions. Fed. R. Evid. 801(c)(2) (a

matter is inadmissible hearsay only if offered for the truth of the matter asserted).

         The purpose for the submission and review of the Martinez report was to

determine what actions, if any, Defendants claim to have taken. The Magistrate Judge

was not concerned with whether the information on which they acted was truthful or

whether they actually solved Balentine’s problems.           The issue at the preliminary

injunction stage is only a matter of the probability of success, given the respective

positions of the adversaries. The administrative proceedings are useful to understand the

agency actions at issue—none of which are in material dispute. The hearsay objection is

OVERRULED.

         Furthermore, the Martinez report is properly authenticated as containing records of

a regularly conducted activity in a signed and certified document. D.E. 36, p. 2. As such,

the business record is admissible for the limited purpose to which the Magistr ate Judge

put it: to evidence the actions Defendants took in response to Balentine’s complaints.

See Fed. R. Evid. 803(6) (exception to hearsay for business record), 902(11) (certified

business record is sufficient authentication). Balentine has not offered any evidence to

suggest that the Martinez report is not a reliable or trustworthy record of agency action.

The objections to authenticity, reliability, and trustworthiness are OVERRULED.

         No Fact Dispute.      While Balentine does not make specific legal objections

regarding the evidentiary force of materials in the Martinez report other than hearsay, he
3 / 15
     Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 4 of 15




does go through the investigations reflected in that report so as to suggest that they were

not adequate to establish any underlying facts. D.E. 72, pp. 4-7. A Martinez report may

not be used to resolve disputed facts when it conflicts with pleadings or affidavits . Wiley

v. Thompson, 234 F. App’x 180, 182 (5th Cir. 2007).

         However, the Magistrate Judge did not use the Martinez report’s collection of

administrative records to resolve any dispute regarding whether the underlying events

actually happened as Balentine or the other inmates say they did. Instead, the question is

whether the TDCJ staff response to the disputed events is likely to support or def eat a

finding of deliberate indifference for purposes of determining likelihood of success for

the imposition of injunctive relief. The Court OVERRULES Balentine’s objection that

the Martinez report was used to resolve disputed issues of material fact.

         Handling of Investigations. Sergeant Benjamin P. Brako investigated allegations

of sexual assault and sexual harassment leveled against Balentine at the McConnell Unit.

In conducting his investigation, Brako interviewed inmates who have filed grievances

against Balentine and other randomly selected inmates who lived near him. See e.g., D.E.

36-1, pp. 15, 23, 26. Balentine objects to the accuracy of Brako’s investigation and to

statements made by David Cook, Glen Abney, Patrick Golden, Anthony Taylor, and

other anonymous inmates at the McConnell Unit.

         More specifically, Balentine claims that Brako’s investigation was biased and self -

serving. D.E. 72, p. 4–8. As discussed earlier, while the Magistrate Judge discussed the

conflicting facts at length, he did so not for the purpose of resolving the disputes, but for

the purpose of understanding what Defendants claim to have done in response to
4 / 15
     Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 5 of 15




Balentine’s complaints. The Court OVERRULES the objection to the Magistrate Judge’s

review of the facts in the underlying events because they supply only background or

context, and fact issues were not resolved.

         Confrontation Rights. Finally, Balentine argues that the Martinez report violates

the Sixth Amendment’s Confrontation Clause. D.E. 72, p. 7 (citing the criminal cases of

Crawford v. Washington, 541 U.S. 36 (2004) and United States v. Holmes, 406 F.3d 337,

348 (5th Cir. 2005)). The Confrontation Clause is meant to protect criminal defendants

and generally is not applicable in civil cases. See generally, United States v. Williams,

447 F.2d 1285, 1291 (5th Cir. 1971). His objection based on the Sixth Amendment is

OVERRULED.

         Balentine’s complaint in this regard could also be construed as asserting the right

to conduct discovery, as he states that he has not been able to depose his accusers. This

proceeding is at the stage of a request for preliminary injunctive relief. By its nature, it is

adjudicated before completion of the stages of trial preparation, including discovery. See

generally, Hinton v. Dick's Sporting Goods, Inc., 2:13CV237-KS-MTP, 2013 WL

6384601, at *2 (S.D. Miss. Dec. 6, 2013) (the right to discovery applies prior to fact

findings regarding permanent injunctive relief, unlike in the case of probability findings

regarding preliminary injunction). Therefore, the incomplete status of discovery is not an

appropriate basis for the assertion of error.

         Moreover, Balentine has not demonstrated how deposing his alleged accusers

would impact the determination of whether the TDCJ staff members acted with deliberate

indifference in response to his housing complaints. The Court OVERRULES Balentine’s
5 / 15
       Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 6 of 15




objection to proceeding with his claim for preliminary injunctive relief prior to

conducting discovery.

III.     Balentine Failed to Satisfy the Required Elements for a Preliminary Injunction

         Balentine does not dispute the four-part rubric for granting a preliminary

injunction. See Fed. R. Civ. P. 65; Big Tyme Invs., L.L.C. v. Edwards, 985 F.3d 456,

463–64 (5th Cir. 2020). He only disagrees with the Magistrate Judge’s conclusion that he

failed to satisfy each of the four requirements. While Balentine’s failure to satisfy any

one of the four is fatal to his request for injunctive relief, each is considered below.

            a. Substantial Likelihood of Success

                   i. Eighth Amendment Claim

         Balentine’s Eighth Amendment claim is that TDCJ is imposing cruel and unusual

punishment by failing to protect him from assault by other inmates. Balentine again

objects to the Magistrate Judge’s analysis, suggesting that he gave too much credit to

Defendants’ evidence and not enough to his own. D.E. 72, p. 8. Balentine’s Eighth

Amendment objection is based on a misunderstanding of the cruel and unusual

punishment/failure to protect/deliberate indifference inquiry.

         It is not enough to show that a better investigation would have substantiated

Balentine’s complaints. Deliberate indifference requires more than negligence; deliberate

disregard is required. Farmer v. Brennan, 511 U.S. 825, 835 (1994). And evidence of an

effort to address the issue controverts such deliberate disregard.

               [P]rison officials who actually knew of a substantial risk to
               inmate health or safety may be found free from liability if
               they responded reasonably to the risk, even if the harm
6 / 15
     Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 7 of 15




               ultimately was not averted. A prison official’s duty under the
               Eighth Amendment is to ensure “reasonable safety,” a
               standard that incorporates due regard for prison officials’
               “unenviable task of keeping dangerous men in safe custody
               under humane conditions[.]” Whether one puts it in terms of
               duty or deliberate indifference, prison officials who act
               reasonably cannot be found liable under the Cruel and
               Unusual Punishments Clause.

Id. at 844–45 (citations omitted).

         The Court accepts that TDCJ staff knew that Balentine, as a homosexual man of

small stature, was vulnerable to assault.     The question on the merits of this case is

whether they acted appropriately with that knowledge. Defendants had placed Balentine

in safekeeping custody until allegations arose that he was exhibiting aggressive behavior

toward the others who were in safekeeping custody with him.

         Thereafter, they placed Balentine in the general population and moved him several

times, with the possibility that he would find a general population that would not pose a

danger to him. Some of those efforts allegedly failed. He complained of assaults at the

Terrell Unit. In response, he was held in restricted housing until the Unit Classification

Committee ordered him to be transferred. At first, he was transferred to the Byrd Unit,

where he was kept in a solitary cell—still awaiting transit—and did not suffer an assault.

When released into the general population at the Stringfellow Unit, he complained that he

was being monitored by another inmate, which made him feel threatened, but admitted

that he had not been assaulted.       This is some evidence that Defendants were not

deliberately indifferent, but were trying to find a solution that took into consideration the

needs of the different inmate populations and the risks they posed.

7 / 15
     Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 8 of 15




         Transfer from a known dangerous housing assignment to a less dangerous one is a

fact that negates “deliberate indifference.” Johnson v. Johnson, 385 F.3d 503, 526 (5th

Cir. 2004) (stating that actions such as “ordering further investigation or separating

plaintiff from a particular inmate who had been threatening him” may have been

reasonable responses to complaints of rape and torture by prison gangs); see Gomez v.

Wheeler, No. 1:12–CV–084–BL–ECF, 2013 WL 373302, at *3 (N.D. Tex. Jan. 31, 2013)

(holding that prison officials did not act with deliberate indifference for refusing to house

plaintiff in protective custody because they conducted investigations and found his claims

to be unsubstantiated); Lewis v. Richards, 107 F.3d 549, 553 (7th Cir. 1997) (“[T]he fact

that an inmate sought and was denied protective custody is not dispositive of the fact that

prison officials were therefore deliberately indifferent to his safety.”).

         To sustain Balentine’s claim, it is not enough to find that Defendants were aware

of the problem.      The Magistrate Judge was correct to be concerned with whether an

investigation was conducted or measures taken and not on whether Defendants achieved

the correct result. Balentine relies only on his speculation that Defendants did not try

hard enough.     Nothing in his evidence shows that the failure of the investigation to

substantiate his claims was intentional or a conscious disregard of the risk to Balentine.

         Balentine has not demonstrated a likelihood that, on trial of the merits, Defendants

would be found to have consciously disregarded Balentine’s vulnerability to risk under

the apparent circumstances of this case. While Balentine is correct that there is some

evidence on which the trier of fact could find in his favor on all issues involved in the

merits of the case, the question is not one of “some evidence” or whether he raised a
8 / 15
      Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 9 of 15




disputed issue of material fact. See D.E. 72, p. 13 (complaining that a trier of fact could

find in his favor). The question is whether he has a substantial likelihood of success on

the claim, given all of the circumstances. The Court concurs with the Magistrate Judge

that Balentine has not satisfied this element. The objection is OVERRULED.

                     ii. Procedural Due Process

         Balentine contends that he was accused and punished without procedural due

process.      D.E. 72, p. 14.           More specifically, he contends that his removal from

safekeeping status and subsequent transfer from the McConnell Unit imposed atypical

and significant hardships.2 Id. at 14–16. To state this claim, Balentine must show that

Defendants’ actions are depriving him of a constitutionally protected liberty interest.

Sandin v. Conner, 515 U.S. 472, 484 (1995). As the Magistrate Judge set out in full,

Balentine does not have a protected liberty interest in his housing classification or prison

assignment. D.E. 68, p. 13.

         Rather than establish a protected liberty interest, Balentine’s objection focuses on

labeling the housing reassignments as punishment for acts he denies having done.

Disciplinary proceedings that result in sanctions do not trigger procedural due process

rights unless the punishment is atypical and significant.                       According to well-settled

precedent, sanctions that are “merely changes in the conditions of [an inmate's]

confinement,” do not implicate due process concerns. Madison v. Parker, 104 F.3d 765,

768 (5th Cir. 1997).


2 Balentine also alleges that the allegations of sexual harassment harmed his chances for parole. Balentine has not
provided any evidence on this issue and has not shown that he was entitled to release under mandatory supervision
under Texas law.
9 / 15
    Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 10 of 15




          While Balentine alleges that his risk of sexual assault is an atypical and significant

punishment that deprives him of a protected liberty interest, these claims are properly

evaluated under the Eighth Amendment. See generally, Cantu v. Jones, 293 F.3d 839,

844 (5th Cir. 2002) (describing the deliberate indifference analysis that applies). Eighth

Amendment claims generally do not implicate procedural due process. “Procedural due

process rules are meant to protect persons not from the deprivation, but from the

mistaken or unjustified deprivation of life, liberty, or property.” Zinermon v. Burch, 494

U.S. 113, 125–26 (1990) (quoting Carey v. Piphus, 435 U.S. 247, 259 (1978)). When a

constitutional violation is associated with a staff member’s intent, any state procedur al

protections would be ineffective and no claim arises from their absence. See id. at 129-

130 (emphasizing that it is a critical issue that due process is afforded by the state, and is

not logically applicable to intentional acts of individual staff members).

          Balentine cites three cases in support of his argument. Each is distinguishable. He

cites Doe v. Sullivan County, Tennessee, 956 F.2d 545, 557–58 (6th Cir. 1992), arguing

that classification procedures by prison officials created a protected liberty interest. D.E.

72, p. 16. At best, Doe stands for the proposition that a state prison facility must take into

consideration whether an inmate is a homosexual and vulnerable to attack when making

housing assignments. This decision was based on the state’s mandatory language in its

policy manual. That language did not ensure any particular classification of housing for

such persons, only that the prisoner’s status and records of prior housing be reviewed in

the process of assigning housing at the time of admission to a new facility.


10 / 15
    Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 11 of 15




          Balentine’s argument is not that Defendants acted in ignorance by not reviewing

these matters but that they acted in conscious disregard of his status and past housing

experience. And he has not demonstrated that the policy manual applicable in this case

contained any such mandatory language. Therefore, the Sixth Circuit Doe opinion does

not apply.

          Moreover, Balentine’s reliance on this argument is limited by the Supreme Court’s

treatment of prison regulations in Sandin. The Supreme Court departed from the focus

on mandatory or permissive language in prison regulations and held that while

regulations may confer a liberty interest on a prisoner, they do so only if a loss of that

liberty interest “imposes an atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Balentine’s transfer did

not present atypical and significant hardships, and he has not shown that he has a

protected liberty interest created by Texas law. See also Wilson v. Budney, 976 F.2d 957,

958 (5th Cir. 1992) (per curiam) (holding that Texas inmates do not have a protected

liberty interest in their custodial classification).

          Balentine argues that Neal v. Shimoda, 131 F.3d 818, 830–31 (9th Cir. 1997),

stands for the proposition that “prisoners labeled as sex offenders who had not been

criminally convicted of a sex offense are entitled to the same procedural protections as

for a disciplinary proceeding.” D.E. 72, p. 16. In Neal, Hawaiian prison officials labeled

certain prisoners as sex offenders even if they were not convicted as such, and those that

are labeled as sex offenders were required to participate in a mandatory treatment

program before being eligible for parole. Neal, 131 F.3d at 821–22.
11 / 15
    Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 12 of 15




          The Ninth Circuit held that “the stigmatizing consequences of the attachment of

the ‘sex offender’ label coupled with the subjection of the targeted inmate to a mandatory

treatment program whose successful completion is a precondition for parole eligibility

create the kind of deprivations of liberty that require procedural protections.” Id. at 830.

The type of deprivation identified in Neal is not applicable here. Balentine is not forced

to undergo any mandatory program, nor is there any evidence that he has been labeled in

a stigmatizing manner by prison officials. The Neal case does not apply.

          Citing to Wolff v. McDonald, 418 U.S. 539 (1974), Balentine argues that he is

entitled to a hearing based on his protected interests. D.E. 72, p. 16. In Wolff, the

Supreme Court held that inmates in Nebraska were entitled to procedural due process

protections in disciplinary hearings that could result in the forfeiture of an inmate’s good-

time credits due to a state statute protecting such credits. Id. at 557. Neither that state

statute nor an equivalent Texas statute is at issue here. Balentine’s rights—which are

materially different from good time credits—are determined by constitutional principles

already addressed. The Wolff case does not apply.

          In sum, Balentine has not shown a substantial likelihood of success on either his

Eighth Amendment or procedural due process claims. He has failed to demonstrate the

first part of the test for imposing a preliminary injunction.

             b. Balentine Failed to Show That He Will Suffer Irreparable Harm

          Conclusory Objection. Balentine objects that he has “already established” that

he has been harmed and continues to be harmed in the absence of injunctive relief. D.E.

72, pp. 16-17. To the extent that he does not more fully brief this objection, it is waived
12 / 15
    Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 13 of 15




and OVERRULED. However, the Court considers other portions of his objections to

determine if he adequately established his claim to irreparable harm in the context of

other arguments.

          Stringfellow Unit Letter. Balentine objects that the Magistrate Judge failed to

credit his letter, which was filed as an independent document on the docket of this case.

See D.E. 72, p. 10 (referencing D.E. 60). In this submission, Balentine admits that his

suggestion—that TDCJ is spying on him and setting him up for assault in retaliation for

filing this action—is speculative. And while he claims to have been assaulted, he does

not state that he reported the assaults to prison officials for investigation.     Instead,

Offender Rosales states that Balentine told him that reporting the Stringfellow Unit

assaults would be futile. D.E. 61.

          While this may be viewed as some evidence that Balentine was assaulted in the

Stringfellow Unit, it does not support his claim for failure to protect becaus e—according

to his own evidence—he did not report it and any suggestion that TDCJ staff was aware

of it is speculative. Neither does it support the imminent risk of irreparable harm because

he is no longer housed at the Stringfellow Unit. The objection to the failure to consider

the Stringfellow letter is OVERRULED.

          General Risk.    Balentine stated that he suffers irreparable harm due to the

possibility of being sexually assaulted.     He contends that while he was not sexually

assaulted at the Byrd Unit and has not been assaulted in the Stringfellow Unit, he lives in

fear of being harmed.      D.E. 72, p. 11.    To satisfy the element of irreparable harm,

Balentine must show that the injury is imminent and likely—not just possible—in the
13 / 15
    Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 14 of 15




absence of an injunction. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22

(2008); Chacon v. Granata, 515 F.2d 922, 925 (5th Cir. 1975). “Issuing a preliminary

injunction based only on a possibility of irreparable harm is inconsistent with our

characterization of injunctive relief as an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22

(citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). The Court

OVERRULES Balentine’s objection that he has demonstrated irreparable harm. He has

failed to satisfy the second requirement for preliminary injunctive relief.

             c. Balentine Does Not Meet the Remaining Elements.

          Balentine indicates that he satisfies the third and fourth requirements for a

preliminary injunction because “[t]he harm that he has already suffered and continues to

suffer is much greater than any harm the Defendant[s] could ever suffer if injunctive

relief were granted.” D.E. 72, p. 17. Balentine’s argument is concluso ry. And it is

OVERRULED as procedurally deficient.

          The Magistrate Judge properly found that the threatened injury did not outweigh

Defendants’ interest in maintaining discipline in the prisons and that it is not in the

public’s interest to make a decision adverse to Defendants without a more developed

record. Therefore, Balentine has failed to satisfy the third and fourth requirements for the

issuance of a preliminary injunction.

                                        CONCLUSION

          Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, Balentine’s objections, and all other relevant documents in the
14 / 15
    Case 2:20-cv-00213 Document 89 Filed on 09/16/21 in TXSD Page 15 of 15




record, the Court OVERRULES Balentine’s objections (D.E. 72) and ADOPTS as its

own the findings and conclusions of the Magistrate Judge (D.E. 68). Balentine has failed

to satisfy all four parts of the applicable test.   The Court DENIES the motion for

preliminary injunction (D.E. 1-2; D.E. 12).

          ORDERED this 16th day of September, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




15 / 15
